 CONCORD FURNITURE INDUSTRIES INC.Concord Furniture Industries Inc., d/b/a BradfordFurniture Company and International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 82. Cases I-CA-14058and I -RC- 15504April 2. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn November 9, 1978. Administrative Law JudgeWalter H. Maloney. Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings.' findings,'2andconclusions3of the Administrative Law Judge and toadopt his recommended Order, as modified herein.I. Respondent excepts to the Administrative LawJudge's finding that John Williams and Douglas Gor-anson were discharged in violation of Section 8(a)(3)of the Act and contends that (1) it was economicallyjustified in laying off two employees and (2) it choseto lay off Williams and Goranson on January 4, 1978,because they were the least senior employees in theirparticular job categories. While we recognize the factthat Respondent's financial situation as of January I,1978, justified laying off several employees.4we none-i Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc.. 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 We note and hereby correct the Administrative Law Judge's inadvertentreference to "Ferreira" rather than "Lupus" in the third paragraph of sec.II,C, 1.1 of his Decision.3In finding that Charlie Lupus was a supervisor, the Administrative LawJudge noted that he had hired employee Douglas Goranson to a position inRespondent's warehouse. Charlie Lupus initially interviewed Goranson forthe warehouse job, showed him around the warehouse, and explained to himhis duties: however, it is not clear on the record that Lupus made the finaldecision to hire Goranson. Nevertheless, this uncertainty in no way affectsthe finding that Lupus was a supervisor, since the record is clear that Lupusassigned work using independent judgment, granted employees time off. ap-proved employees' overtime, and fired both Williams and Goranson. In ad-dition, Lupus was a salaried employee, received substantially more moneythan the other warehouse employees, did not receive overtime as did theother employees. had his own office in the warehouse, and was introduced tothe warehouse employ ees as the warehouse manager. Finally. if Lupus werenot a supervisor, there would he no supervisor for the 9 to 15 warehouseemployees.The parties stipulated that as of January 1, 1978, Respondent's net worthwas approximately zero and that Respondent had a bona fide economictheless agree with the Administrative Law Judge thatWilliams and Goranson were discriminatorily laid offand that the purported reasons for their layoff werepretextual.5In affirming the Administrative LawJudge's finding, however, we also note the followingfacts, which he neglected to discuss.Subsequent to the layoff of Williams and Goran-son, but prior to the hearing, Respondent submittedto the Board an eligibility list identifying six differentwarehouse job categories-warehouseman, driver,driver/helper, helper, shipper/receiver, and finisher.Williams was listed as a "helper" and Goranson waslisted as a "driver." At the hearing, Respondent con-tended, in accordance with its list, that these six clas-sifications were used in the warehouse and that Wil-liams was laid off as the least senior helper (and infact the only helper) and Goranson was laid off as theleast senior driver. The record reveals, however, thatRespondent created these six categories in an attemptto justify laying off Williams and Goranson and thatthere are, in fact, only two or possibly three ware-house job classifications. In this connection Respon-dent's president testified, contrary to the list, thatthere are actually only two distinct job categories inthe warehouse-drivers and finishers. Respondent'spresident also identified all of the warehouse employ-ees employed as of January 4, 1978 (the time of thelayoff), as either "helpers," "drivers," or "finishers,"again contrary to the eligibility list. Moreover, he spe-cifically identified three employees as helpers eventhough, according to the list, only Williams was ahelper.6Furthermore, the testimony clearly estab-lishes that all of the warehouse employees, with theexception of the finishers, perform overlapping func-tions and are not treated as holding distinct job posi-tions. Thus, the helpers (or driver/helpers) drivetrucks as well as work in the warehouse, and driverswork in the warehouse as well as drive trucks.Clearly, then, not only do the "six" warehouse jobcategories Respondent listed not exist, but Respon-dent itself recognizes only two (drivers and finishers)Justification for laying off two employees. The Administrative Law Judgenoted, however, that the stipulation did not state that Respondent had abona fide economic justification for laying off two employees in the ware-house, and the record reveals that Respondent also laid off or dischargedseveral employees in various parts of its organization at or about the timeWilliams and D. Goranson were terminated.I Respondent relies on Colerti's Furniture. Inc., 550 F.2d 1292 (Ist Cir1977) and Hubbard Regional Hospital v. N,LRB.. 579 F.2d 1251 (Ist Cir1978), and attempts to characterize this case as one involving mixed motiva-tion discharges. The Administrative Law Judge. with whom we agree. didnot consider this a mixed motivation case. Rather, he found that the dis-charges were strictly pretextual in nature Respondent's reliance on mixedmotivations is therefore misplaced.6 Robert Sawyer and William Cobligh were identified as helpers alongwith Williams: Alfred l.upus, Henry Glenn. Peter Sciascia. and RobertMcNeil were identified as drivers along with D. Goranson On the eligibilitylist, Cobligh and Sawyer were listed as "warehousemen." Sciascia was listedas a "driver/helper.'241 NLRB No. 85643 I) t('ISIONS OF NATIONAL LABOR RELATIONS BOARDor possibly three (drivers. helpers, and finishers) jobclassifica tions.Both Respondent's president and its secretary/trea-surer also testified that, in determining seniority sta-tus. an employee's length of service with AmericanHomestead, Inc., which was purchased by Respon-dent, is considered along with the employee's tenurewith Respondent. Williams had worked for AmericanHomestead. Inc.. for about 6 years before becomingan employee of Respondent in July 1977. so that atthe time of his layoff in January 1978 he had about 6-1/2 years' seniority. One of the other warehouse em-ployees also identified by Respondent's president as ahelper, Cobligh, had only 4-1/2 years' seniority. If weaccept Respondent's explanation as to how it decidedwho to lay off- -that is, the least senior employee inone job category-then Cobligh should have beenlaid off. not Williams. Not only, however, was thisnot the case, but both Respondent's president and itssecretary/treasurer admitted that they did not botherto find out how many years Williams worked forAmerican Homestead, Inc., while admitting thoseyears should have been counted in determining hisseniority status. The foregoing, in our opinion, con-clusively demonstrates that Respondent's stated rea-sons for laying off Williams and Goranson were pre-textual.2. This case was consolidated for hearing withCase 12 RC- 15504 to consider challenges and objec-tions. The Administrative Law Judge inadvertentlyfailed to rule on the Petitioner's objections to the elec-tion. The Petitioner objected to the election on theground that Respondent discriminatorily laid off Wil-liams and Goranson, which the Administrative LawJudge found violated Section 8(a)(3) and (I). Since weagree with that finding, we will sustain the Petition-er's objection.Although the objection alleged only the dischargesas objectionable conduct, the Board will considerother objectionable conduct discovered during thecourse of the investigation even if it is not included inthe objections.7The Administrative Law Judge foundthat Respondent also violated Section 8(a)(l) by coer-cively interrogating employees concerning their unionactivities, promising employees benefits in order topersuade them to reject unionization, telling employ-ees that other employees were going to be dischargedbecause of their union activities, and telling employ-ees that they were going to be discharged because oftheir own union activity. "Conduct violative of Sec-tion 8(a)(1) is, afortiori, conduct which interferes withthe exercise of a free and untrammeled choice in anelection."8Accordingly, we find that Respondent'sfDqlvnn DTre & Rubhber (,,. 234 NLRB 504 (1978).D ual-7e Optical ('oreplant, In, 137 NL.RB 1782. 1786 (1962).conduct in violation of Section 8(a)( i) was also objec-tionable and warrants setting aside the election.3. The Administrative Law Judge properly over-ruled the challenges to the two ballots and directedthe Regional Director to open and count such ballotsand prepare a revised tally. le neglected, however, toset the election aside and order a second election inthe event the Petitioner does not receive a majority ofthe votes cast according to the revised tally. We shalltherefore order the election of January 12, 1978, setaside and direct the Regional Director to hold a sec-ond election as early as possible thereafter if; after thetally of ballots is revised, the Petitioner does not re-ceive a majority of the votes cast.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low. and hereby orders that the Respondent, ConcordFurniture Industries Inc., d/b/a Bradford FurnitureCompany, West Concord, Massachusetts, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge. The Board modifies the rec-ommended Order by adding the following to thenext-to-last paragraph of the recommended Order:If the Petitioner receives a majority of the votescast, the Regional Director shall issue a certifica-tion of representative. In the event that the Peti-tioner does not receive a majority of the votescast, according to the revised tally, it is furtherordered that the election held on January 12,1978. among the warehouse employees of theRespondent be set aside and that the RegionalDirector be directed to conduct a second electionat such time as he deems that circumstances per-mit the free choice of a bargaining representa-tive.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees concern-ing their union activities or union sentiments.WE WILL NOT promise employees benefits ifthey reject unionization.WE WILL. NOT inform employees that they oran)y other employees are being discharged or willbe discharged because of their union activities.644 CONCORD FRNITtIRE INDUSTRIES INC'.Wi: WIll. NOI. b discharge, by layoff, or inany other manner, discriminate against employ-ees because of their membership in or activitieson behalf of International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica. Local 82. or any other labor organiza-tion. All of our employees are free to become orto remain members of that union or of any otherunion.WE WIl.l. NOI in any other manner interferewith, restrain. or coerce employees in the exer-cise of rights guaranteed to them by Section 7 ofthe National Labor Relations Act. These rightsinclude the right to form, join, or assist labororganizations; to bargain collectively throughrepresentatives of their own choosing; and to en-gage in concerted activities for their mutual aidand protection.WE wILt. offer full and immediate reinstate-ment to Douglas Goranson and to John Wil-liams to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions.without prejudice to their seniority or otherrights or privileges previously enjoyed, and WEw tlti make them whole for any loss of pay orbenefits which they have suffered because of thediscrimination practiced against them, with in-terest.CONCORD FURNITURE INDUSTRIES INC.,D/B/A BRADFORD FURNITURE COMPANYDECISIONSIAItMI:NI OF rilF CASEFINDIN(s OF FA(CTWAI.TER H. MALONEY, JR.. Administrative Law Judge.This case came on for hearing before me at Boston. Massa-chusetts, upon a consolidated unfair labor practice com-plaint' issued by the Regional Director for Region I., whichalleges that the Respondent, Concord Furniture Industries.I The principal docket entries in this case are as follows: Charge filed byInternational Brotherhood of Teamsters. Chauffeurs, Helpers. and Ware-housemen of America, Local 82 (herein called Union). on January 19. 1978:complaint issued by the Regional Director for Region I on March 9. 1978:Respondent's answer filed March 20, 1978: hearing held in Boston. Massa-chusetts. on August 23 and 24. 1978; and briefs filed by the General Counseland the Respondent with me on October 3. 1978. The principal docket en-tries in Case I RC' 15504 are as follows Petition filed n December 12,1977. by the Union. seeking to represent a unit of the Respondent's full-timeand regular part-time warehousemen, drivers. helpers. and related employ-ees. "Stip" election agreement approved by the Acting Regional Director onDecember 29, 1977: representation election held on January 12. 1978. result-ing in our votes cast for the Union. five votes cast against the Union. andtwo objections to the nion. fise votes cast against the Union. and twoobjections to the conduct of the election filed hb the Utnion on Januar' 19.1978: Report on Objections and Challenges issued by the Regional Director;fr Region I on Febhruar 28. 1978Inc., d/b/a Bradford Furniture Company., violated Section8(a)( ) and (3) of the Act. More particularly, the complaintalleges that the Respondent herein unlawfully interrogatedits employees, threatened to discharge employees becauseof union activities, created among employees an impressionof company surveillance of their union activities, andthreatened to impose upon employees more onerous work-ing conditions because of heir union sympathies and activi-ties. The complaint also alleges that the Respondent dis-criminatorily discharged Douglas Goranson and JohnWilliams. The Respondent denies the commission of in-dependent violations of Section 8(a)( I), asserting that PhilipCharles Lupus. to whom many of the allegedly illegal state-ments were attributed, was not a supervisor within themeaning of the Act and that Williams and Goranson werelaid off in order of seniority during an economically moti-vated retrenchment. Upon these contentions the issuesherein were drawn.I. lHE UNFAIR ABOR PRA('TICES ALI.(iEDRespondent presently operates retail furniture stores atWest Concord. Natick, and Pembroke, Massachusetts. TheNatick store was acquired July' I, 1977, from AmericanHomestead, Inc.. which had operated a furniture store atthat location for several years. Respondent also maintains awarehouse and delivery facility at West Concord in con-junction with its store and principal office. This facilityserves all three retail outlets and is the bargaining unit inwhich the dispute in this case arose.Respondent's contract to purchase the American Home-stead store required it to offer employment, at substantiallythe same salaries and wage rates paid by American Home-stead, to all employees who were employed at the store andwarehouse at the time of the sale. Four persons-PhilipCharles Lupus (who goes by the name Charlie), his brotherAlfred Lupus, John Williams, and Robert McNeil werehired by the Respondent. They were all transferred to theWest Concord warehouse, at which place the Respondentconsolidated all of its finishing, warehousing. and deliveryfunctions.Charlie Lupus, whose supervisory function was sharplydisputed in this proceeding, was the General Manager ofthe American Homestead store in Natick. At the time ofthe purchase. Respondent's. president. Anthony Ferreiratold Charlie Lupus that his functions at West Concordwould be considerably different than they had been inNatick. Respondent concedes that from July 1, 1977, untilhe resigned in February 1978 Charlie Lupus was a leadmanin the warehouse at West Concord and that he was respon-I Respondent admits, and I find. that it is a Massachusetts corporationwhich maintains its principal place of business in West Concord, Massachu-setts. At this and other locations within the State of Massachusetts. theRespondent is engaged in the retail sale and delivery of furniture. In thecourse and conduct of this business. the Respondent does an annual grossbusiness in excess of S 500,000 and annually ships from its West Concord,Massachusetts, store and warehouse directly to points and places locatedoutside the Commonwealth of Massachusetts goods and merchandise valuedin excess of $5(0.000 Accordingly. the Respondent is an employer engaged incommerce within the meaning of Section 2(2). (6). and (7) of the Act. TheUnion is a labor organization within the meaning of the Act.Errors in the transcript have been noted and corrected.645 I)Cl(ISIONS OF NATIONAL ILABOR RELATIONS BOARDsible for the overall direction of merchandise and personnelin the warehouse "within a prescribed situation."'The consolidation of the American Homestead andBradford Furniture warehouse and delivery operationscaused considerable difficulty in the summer and early fall,but things began running more smoothly in the late fallwhen the Respondent's overall business began to drop andits warehouse and delivery operations tapered off. One rea-son Charlie Lupus was placed in charge of the warehousewas that he was familiar with American Homestead opera-tions and customers and could readily assist in servicingthese customers from his own memory. This was of consid-erable importance. since American Homestead's books andrecords were in disarray and were often quite inadequate toinform strangers to the American Homestead operationwhat needed to be done with respect to a particular ac-count. During its peak operation in the fall, the Respondentemployed about 16 persons, including some part-time em-ployees, in the warehouse. By January 4. 1978. a criticaldate in this proceeding, all of its part-time employees weregone, and a total of' II persons, including Charlie Lupus,remained in the bargaining unit.Discriminatee John "Chip" Williams was brought overfrom American Homestead. He was employed first as afinisher's helper or apprentice and then as a driver's helper.Williams had been an employee at American Homesteadfor about 6 years, with a break in service during which hesold life insurance. Discriminatee Douglas Goranson washired as a driver and helper in September 1977. His brother,Richard Goranson, had worked for the Respondent in pre-vious years in the skilled position as a finisher. RichardGoranson returned to work for the Respondent in this posi-tion about the same time his brother started to work as adriver and helper.In late November or early December 1977, in response todissatisfaction regarding overtime and other matters, Wil-liams. D. Goranson. McNeil, and A. Lupus decided to or-ganize the warehouse employees. After meeting at a localcafe. they all drove to the Union's office in Quincy, Massa-chusetts, and obtained designation cards. All of themsigned cards and started to solicit signatures from otherwarehouse employees. About December 9, 1977, Williamstook advantage of a day off to go back to Quincy and turnin the cards at the union office. On December 9, theUnion's president and its secretary-treasurer wrote a jointletter to Ferreira, stating that a majority of the Respon-dent's drivers, warehousemen, helpers. shippers. receivers.finishers, and repairmen had signed cards. They asked forrecognition and requested to meet with Ferreira for the pur-pose of negotiating a contract. On December 12. 1977, theUnion followed up this letter by filing the representationpetition in Case I -RC 15504. An election was held pursu-ant to a "stip" agreement on January 12. 1978.I credit Charlie Lupus' testimony that early in December1977 he learned about the existence of the union drive fromFerreira, who told him that the employees had signed cardsor papers and were trying to organize. Charlie Lupus ex-pressed unhappiness that warehouse employees would dosomething like that behind his back without telling him.Ferreira informed him that some of the employees who hadsigned cards asked to get them back. In the course of a laterdiscussion about the Union. Ferreira told Charlie Lupusthat he would be eligible to vote in the forthcoming elec-tion.4He said that there would be five votes for the Unionand five against it, and that Charlie Lupus could break thetie.In yet another conversation between Ferreira and Char-lie Lupus, Ferreira informed Charlie Lupus that Williamshad gone to see someone on his day off about getting cardsand had brought them into the plant. Charlie Lupus ex-pressed surprise and disbelief that Williams would be theleader of such an effort. Hie suggested to Ferreira that Wil-liams was not the kind of person who would normally as-sume a leadership role and suggested that somebody elsewas in fact leading them on. Later on, Charlie Lupuschanged his opinion about Williams. When Ferreira statedto him that "Chip" Williams was the employee who startedthe organizing drive and that Williams was a troublemaker,Charlie Lupus replied. " don't want trouble working forme. Let's get rid of him."During this period of time, Charlie Lupus was encounter-ing trouble in another form from two Bradford employeeswho were already working in the Respondent's warehousewhen he moved to West Concord from Natick. Drivers Pe-ter Sciascia and Henry Glenn repeatedly refused to takeorders from Charlie Lupus. On some occasions they spokeinsubordinately to him. Because they were long-time em-ployees at Bradford. they had established a relationshipwith Ferreira which antedated Charlie Lupus' employment,so they felt that they, rather than Charlie Lupus, would findbacking in the front office in the event of a confrontation.They ultimately proved to be correct. On more than oneoccasion, Charlie Lupus complained to Ferreira about theirbehavior, claiming specifically that Glenn was "milking thejob." Ferreira said he would look into the situation andcorrect it, but no changes were brought about until CharlieLupus quit sometime in February. He resigned because ofthe refusal by Ferreira to back him up in dealing withSciascia. On one occasion Charlie Lupus compared bothSciascia and Glenn to Williams in a conversation he hadwith Ferreira. saying that while Williams was a trouble-maker, Glenn and Sciascia made worse trouble.Late in December 1977. Charlie Lupus and Williamsheld a conversation in the warehouse. Williams told CharlieLupus that he heard that he was eligible to vote in theelection and expressed the opinion to Charlie Lupus that hewould "stab us in the back." Williams also told CharlieLupus he thought the Company was trying to get rid ofCharlie Lupus, to which the latter replied that he was goingto vote for the Union but would deny that he did so.During this same period of time, Charlie Lupus had aconversation with Douglas Goranson. He expressed toDouglas Goranson the opinion that "we have a trouble-maker," referring to Sciascia. Douglas Goranson disagreed,reminding him that Sciascia had signed a union card. Char-lie Lupus persisted. saying, "You'd better keep an eye onhim." Later Charlie Lupus told Douglas Goranson that hehad tried to fire Sciascia but that Ferreira had told him toleave Sciascia alone because "Peter is helping us."In December 1977. Richard Goranson had a conversa-tion in Ferreira's office with Ferreira and Respondent's sec-4 Charlie .upus' name was placed on the Ercelsior list, and he voted at theelection without challenge.646 CONCORD FURNITURE INDUSTRIES INC.retary-treasurer. Henry Greenberg. I credit Richard Goran-son's statement that Ferreira asked him during thisconversation why he had signed a union card. to whichquestion Richard Goranson gave an evasive reply. Ferreirawent on to say that the Union could not offer him morethan the Company could. He also told him that he thoughtthat Richard Goranson had a good deal and that he andGreenberg could not understand why he would want "to dosomething like this." Richard Goranson answered that hewould do what he thought was right.Late in December 1977. Richard Gorranson had a con-versation with Charlie Lupus, who told him that he thoughtthe Company was going to let some people go. RichardGoranson said he hoped that it would not be he. CharlieLupus said it would not be but that he thought it would beWilliams because of Williams' union activities.On January 4. 1978, Douglas Goranson and Williamsreported to work as usual. While they were loading a truckin preparation for making deliveries. Charlie Lupus in-structed them not to leave the premises without first check-ing with him. He did not give them permission to leave butinstead assigned them to do some work around the ware-house. During that day, Ferreira told Charlie Lupus to fireboth men. Charlie Lupus gave him an argument, sayingthat there were two others he preferred to let go in place ofWilliams and Douglas Goranson. Ferreira ended the argu-ment by stating that it was not up to Charlie Lupus todecide who was to be terminated. In the middle of the after-noon, Charlie Lupus saw Douglas Goranson and told himthat he and Williams had been laid off. However, he as-sured Douglas Goranson that "as soon as this Union thinggoes through" he and Williams would be the first to comeback. It was Douglas Goranson who relayed the word toWilliams that both of them had been laid off.On the following day, Ferreira and Greenberg spoke tothe warehouse employees in the group. The, told them thatthe reason that Douglas Goranson and Williams had beenlaid off was poor business. Greenberg went on to say thatthey wished that outsiders would not be coming into theplant, noting that there had been a personal relationshipbetween management and the employees in the past andsuch a relationship would be destroyed by unionization.The election took place on January 12. with an inconclusiveresult. Four votes were cast for the Union and five were castagainst it. Douglas Goranson and Williams presentedthemselves at the polls to vote. Their challenged ballots aredeterminative of the results of that election.II. ANALYSIS AND ( ON(CI.USIONSA. The Supervisorv Status of Philip Charles LupusCharlie Lupus was admittedly a supervisor for theAmerican Heritage Company when he was hired by theRespondent at "the same wages and substantially equiv-alent fringe benefits ...as presently paid." Ferreira toldhim that his duties would be somewhat different with theRespondent. as indeed they would have to be, since as gen-eral manager of American Heritage Charlie Lupus in effectran the business. A meeting was held of incumbent Brad-ford Furniture warehouse employees and newly transferredAmerican Heritage employees, at which Greenberg andFerreira introduced Lupus. I credit Lupus' testimony thatat this meeting the men were told that Lupus would be incharge of the warehouse and that if they had any problemsthey should "see Charlie."Charlie Lupus was a salaried employee and received nopayment for working overtime. He earned $35 per weekmore than the next highest paid warehouse employee. Dur-ing the 7 months which elapsed while he was in charge ofthe warehouse, he supervised between 9 and 15 employees,depending on the month in question. I reject as fanciful thetestimony of Ferreira that the warehouse operation "ranitself." This testimony also is at a variance with testimonyoffered by the Respondent that Charlie Lupus' serviceswere badly needed to handle the transfer of furniture fromthe American Heritage warehouse to the Bradford Furni-ture warehouse and to handle service complaints arising outof the enterprise which the Respondent had just purchased.In fact, Charlie Lupus hired Douglas Goranson. AfterDouglas Goranson was on the payroll fir a day or two, hehad a conversation with Ferreira about his wages and over-time payments but Douglas Goranson was already an em-ployee when this discussion occurred. It was Charlie Lupuswho was assigned to discharge both Williams and DouglasGoranson. Charlie Lupus regularly assigned work to em-ployees, both in the delivery section of the warehouse andin the finishing section. I credit testimony to the effect thathe had an office in the warehouse and that the office wasregarded as his office, not just a gathering place for employ-ees generally or a clearinghouse for work assignments.Charlie Lupus was the regular channel of communicationbetween the warehouse and Ferreira. who was and is thecompany president. Ferreira's responsibility extends to thesupervision of three retail stores, the company office, andthe warehouse, so he spent relatively little time in the ware-house except when Charlie Lupus was absent. Charlie Lu-pus granted time off to employees, granted employees daysoff to compensate for overtime worked, and had as his re-sponsibility the transmittal of employee timesheets to thefront office each week. Charlie Lupus regularly repri-manded employees when necessary, although two employ-ees rejected or ignored his reprimands and found supportfor their actions with Ferreira. In light of these consider-ations, it is clear that Charlie Lupus was not merely a lead-man, as contended by the Respondent, but exercised theresponsibility to hire employees, reprimand employees, andresponsibly assign work to employees. Moreover, the Re-spondent's principal officers represented to warehouse em-ployees that Charlie Lupus was in charge of their activities.Accordingly, I conclude that at all times material hereinPhilip Charles Lupus was a supervisor within the meaningof Section 21 ) of the Act, for whose words and deeds theRespondent is vicariously responsible.I attach no significance to the fact that the Respondent placed the nameof Charlie upus on the eligibility list for the representation election. Thiswas a self-serving effort to enlarge the voting unit so that Charlie Lupuscould vote to break an anticipated tie. I also attach no significance to the factthat the Union did not object to the inclusion. This also served the Union'selection strategy. Charlie Lupus' dissatisfaction with the Respondent waswell known to union adherents, so the Union could anticipate that he mightsote in its fasor if he were allowed to cast a ballot. It would make no electionsense at all to challenge a "ses" vote, even if it was coming from a supervi-sor.647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Independent Allegations of Conduct Violative ofSection 8(a)(l) of the Act.(a) I credit Richard Goranson's testimony that he had aconversation in mid-December 1977 in the company officewith Ferreira and Greenberg, in the course of which he wasasked why he signed a union card. He gave an evasive re-ply. This interrogation, taking place in the locus of manage-rial authority, was made by and in the presence of the Com-pany's highest officials and was met with a less than candidanswer. These factors indicate clearly that the interrogationwas coercive in character and a violation of Section 8(a)(I)of the Act.(b) In the course of the same conversation. Ferreira toldRichard Goranson that the Company could do more forhim than the Union could. Such a statement amounts to apromise of benefit for Richard Goranson if he would rejectunionism, and therefore violates Section 8(a)(1) of the Act.(c) At or about this same time, Charlie Lupus had a con-versation with Richard Goranson, in the course of which hetold him that he thought that Williams might be dischargedbecause of Williams' union activities. Such a statement hasa distinct chilling effect on union activities of employeesand amounts to interference with protected activities, if in-deed it is not in and of itself a threat. However character-ized, the statement violates Section 8(a)( ) of the Act.(d) When Charlie Lupus discharged Douglas Goranson.he told him that he and Williams would be reinstated "assoon as this Union thing goes through." Such a statementis, in effect, a notification to both employees that they hadbeen fired for union activities and is an independent viola-tion of Section 8(a)(1) of the Act. I so find and conclude.(e) The General Counsel contends that the Respondentviolated Section 8(a)(l) when, in January 1978, Ferreiraspoke with Richard Goranson while the latter was doingsome upholstery work and told him that "if you get yourway, you won't be able to do this anymore." While theconversation took place during the course of an organizingcampaign, the specific context in which it arose, as well asthe reference which Ferreira was making, render the state-ment vague and ambiguous. Accordingly, I would not, asdid the General Counsel, conclude that the statementamounts to a threat to discharge or transfer an employeebecause of his union activities and would dismiss this por-tion of the complaint.C. The Discharges of Douglas Goranson and John "Chip"WilliamsThere is no doubt that Williams generated the organizingdrive and that he and Douglas Goranson, among others,went to the union hall, obtained union authorization cards,signed cards, and distributed them to other employees.There is also no doubt that the Respondent was well awareof the union activities of both employees. Charlie Lupusand Ferreira discussed the fact that Williams was the leaderof the movement, andd both branded him a troublemaker.Charlie Lupus informed Douglas Goranson on the occasionof his layoff that he would be able to return "as soon as thisUnion thing goes through," a remark which indicates com-pany knowledge of his activities. Ferreira also told CharlieLupus that the projected vote at the representation electionwould be five to five, a remark which suggests knowledge,or at least a strong suspicion on his part, as to which em-ployees were prounion and which were not. The layoffs ofthese two prounion employees took place within 3 weeks ofthe filing of a representation petition and a week before theelection. The layoff, characterized by the Respondent in itsbrief as a permanent layoff,6took place against a back-ground of independent violations of Section 8(a)(l), notedabove.Normally, a combination of the factors of union activity,company knowledge. suspicious timing, and independentviolations of the Act are sufficient to make out a case of adiscriminatory discharge or layoff. Faced with these ele-ments in this case, the Respondent argues that the layoffs inquestion were prompted solely by economic considerationsand that the two alleged discriminatees were selected forlayoff because they held the least seniority. The GeneralCounsel and the Respondent entered into a stipulation tothe effect that as of January 1, 1978, the net worth of theRespondent was approximately zero and that the Respon-dent had a bona fide economic justification for laying offtwo employees. The stipulation did not recite that the Re-spondent had a bona fide economic justification for layingoff two employees in the warehouse, and the record of thiscase is replete with the names of other persons who wereeither laid off or discharged in various parts of the Respon-dent's organization at or about the time Douglas Goransonand Williams were terminated. On the day they were noti-fied of their layoff, Williams and Douglas Goranson hadloaded a truck and were ready to go out and make deliver-ies but were instructed to remain in the warehouse to awaitfurther orders. On this same date, their immediate supervi-sor asked Ferreira to lay off two others in place of the dis-criminatees in this case, and his recommendation was ig-nored.Ferreira disclosed in a statement to Richard Goransonsome time before January 4 that Williams was slated fordischarge because of his union activities. Douglas Goran-son was told, in effect, by Charlie Lupus on the occasion ofhis discharge that it was occasioned by his union activities.Evidence of illegal motivation is rarely clearer than in state-ments such as these. Accordingly, I conclude that by dis-charging Douglas Goranson and John Williams because oftheir union sympathies and activities the Respondent hereinviolated Section 8(a)(1) and (3) of the Act. Since both indi-viduals were employees entitled to vote at the January 12election, the challenges to their ballots should be overruledand their ballots should be opened and counted.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CON(l.tlSIONS OF LAW1. The Respondent. Concord Furniture Industries Inc.,d/b/a Bradford Furniture Company, is an employer en-gaged in commerce within the meaning of Sections 2(2), (6).and (7) of the Act.2. International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 82, is a la-6 Several months later. Douglas Goranson was offered his job back.648 CONCORD FURNITURE INDUSTRIES INC.bor organization within the meaning of Section 2(5) of theAct.3. By permanently laying off Douglas Goranson andJohn Williams because of their membership in and activi-ties on behalf of International Brotherhood of Teamsters,Chauffeurs. Warehousemen, and Helpers of America, Local82, the Respondent violated Section 8(a)(3) of the Act.4. By the acts and conduct set forth in Conclusions ofLaw Number 3; by coercively interrogating employees con-cerning their union activities; by promising benefits to em-ployees in order to persuade them to reject unionization; bytelling employees that other employees were going to bedischarged because of their union activities; and by tellingemployees that they were being discharged because of theirown union activities, the Respondent herein violated Sec-tion 8(a)(l) of the Act.5. The unfair labor practices received above in Conclu-sions of Law 3 and 4 have a close, intimate, and substantialeffect on the free flow of commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has committed cer-tain unfair labor practices, I will recommend to the Boardthat it be ordered to cease and desist therefrom and to takeother actions designed to effectuate the purposes and poli-cies of the Act. Since the violations of the Act which havebeen found in this case are deliberate and involve discrimi-natory discharges or layoffs, they go to the heart of the Act.Accordingly, I will recommend a so-called broad 8(a)(l)remedy designed to suppress any and all violations of thatsection of the Act. J.C. Penney Co., Inc., 172 NLRB 1279,fn. 1 (1968). I will also recommend that the Respondent berequired to offer full and immediate reinstatement to Doug-las Goranson and John Williams to their former or substan-tially equivalent positions and that it make these individ-uals whole for any loss of pay they have suffered, inaccordance with the Woolworth formula,7with interestthereon calculated at the adjusted prime rate used by theU.S. Internal Revenue Service for tax payments. FloridaSteel Corporation, 231 NLRB 651 (1977); Isis Plumbing &Heating Co., 138 NLRB 716 (1962). 1 will also recommendthat the Respondent be required to post the usual noticeinforming its employees of their rights and of the results ofthis case.Upon the foregoing findings of fact, conclusions of law,and the entire record herein considered as a whole, andpursuant to Section 10(c) of the Act, I make the followingrecommended:ORDER'The Respondent, Concord Furniture Industries Inc..d/b/a Bradford Furniture Company, West Concord, Mas-sachusetts, its officers, agents, supervisors, successors, andassigns, shall:F W. Woolworth Company. 90 NLRB 289 (1950).a In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.1. Cease and desist from:(a) Coercively interrogating employees concerning theirunion sentiments and activities.(b) Promising benefits to employees if they reject union-ization.(c) Telling employees that they or other employees are orwill be discharged because of their union activities.(d) Discouraging membership in or activities on behalfof International Brotherhood of Teamsters. Chauffeurs,Warehousemen and Helpers of America. Local 82, or anyother labor organization, by discharging or laying off em-ployees or by any other discrimination in wages, hours, orterms and conditions of employment.(e) By any other means interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Offer Douglas Goranson and John Williams full andimmediate reinstatement to their former positions or, in theevent that their former positions no longer exist, to substan-tially equivalent employment, without prejudice to their se-niority or to other rights which they formerly enjoyed.(b) Make whole Douglas Goranson and John Williamsfor any loss of pay or benefits which they have suffered byreason of the discriminations found herein, in the mannerdescribed above in the section entitled "The Remedy."(c) Post at its West Concord, Massachusetts, store andwarehouse copies of the attached notice marked "Appen-dix."9 Copies of the Appendix, to be furnished to the Re-spondent by the Regional Director for Region I and dulysigned by a representative of the Respondent, shall beposted by the Respondent immediately upon receiptthereof, and shall be maintained by it for a period of 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll and other records necessary to analyze the amount ofbackpay due under the terms of this Order.(e) Notify the Regional Director for Region I, in writing,within 20 days from the date of this Order, what steps it hastaken to comply herewith.IT IS FURTHER ORDERED that Case I -RC- 15504 be, and ithereby is, severed from Case -CA-14058 and that it be,and it hereby is, remanded to the Regional Director; thatthe challenges to ballots cast in a representation electionconducted in said case on January 12, 1978, be, and theyhereby are, overruled; and that the Regional Director be,and he hereby is, directed to open and count said chal-lenged ballots and to prepare and serve upon the parties arevised tally of ballots.IT IS FURTHER ORDEREI) that, insofar as the complaintherein alleges matters not found to be violative of the Act,the said complaint is hereby dismissed.9 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"649